EXHIBIT 10.13

MERIDIAN BIOSCIENCE, INC.

2012 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

PERFORMANCE AWARD

Summary of Nonqualified Stock Option Grant

Meridian Bioscience, Inc., an Ohio corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of the Meridian Bioscience,
Inc. 2012 Stock Incentive Plan, a copy of which is available on the Bank of
America Merrill Lynch website at www.benefits.ml.com (the “Plan”) and this
Nonqualified Stock Option Agreement (the “Agreement”), an option to purchase
Shares of the Common Stock of the Company at an exercise price per Share as
described below:

 

Name of Grantee:

                                                                               
     

Number of Underlying Shares:

                                             

Exercise Price Per Share:

    **                                     

Grant Date:

   November 8, 2017  

Vesting Date(s):

  25%  

November 15, 2018

  25%  

November 15, 2019

  25%  

November 15, 2020

  25%  

November 15, 2021

Expiration Date:

   November 8, 2027  

Terms of Agreement

1.    Grant of Nonqualified Stock Option. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Grant Date, an option to purchase
Shares of Common Stock of the Company at an exercise price per Share as set
forth above (the “Option”). It is the intent of the Company and the Grantee that
the Option will not qualify as an “incentive stock option” under Section 422 of
the Internal Revenue Code of 1986, as amended from time to time.

2.    Vesting of Option.

(a)    Except as otherwise provided in this Agreement, the Option shall not vest
and shall become void and be of no further effect at the time net earnings for
Meridian’s fiscal year ended September 30, 2018 are determined and such earnings
are released to the public unless such net earnings (the “Actual Earnings”)
exceed $********, subject to treatment of certain items as defined in Section V
of the 2018 Cash-Based Incentive Compensation Plan (Corporate Incentive
Compensation Plan) (the “Earnings Target”). If the Actual Earnings exceed the
Earnings Target, this Option shall continue in full force and effect in
accordance with the terms and conditions of the Plan and this Agreement and such
Option shall vest 25% per year on the respective Vesting Dates identified above.

(b)    The Option shall vest in full prior to the Vesting Date(s) upon the
occurrence of any of the following: (i) the Grantee dies while in the employ of
the Company; (ii) the Grantee satisfies the



--------------------------------------------------------------------------------

requirements for Retirement, as defined in the Plan, including separation from
employment with the Company; (iii) the Grantee has a Disability, as defined in
the Plan; or (iv) there is a Change in Control event described in Section 2(g)
of the Plan. The Option shall be exercisable for ninety days following the
occurrence of the condition described in Section 2(b)(ii). The Option shall be
exercisable for one year following the occurrence of the conditions described in
Sections 2(b)(i) and 2(b)(iii).

(c)    In no event shall any portion of the Option vest if Grantee’s Retirement
occurs prior to March 31, 2018. For the avoidance of doubt, if Grantee’s
Retirement occurs prior to March 31, 2018, Grantee shall forfeit the Option even
if the Actual Earnings exceed the Earnings Target.

(d)    If Grantee’s Retirement occurs after March 31, 2018 but before any
determination and release to the public of earnings as described in
Section 2(a), the Option shall vest upon, and only upon, the later determination
and release to the public that the Actual Earnings exceed the Earnings Target.

(e)    In the event that after the determination and release to the public as
described in Section 2(a) the Actual Earnings exceed the Earnings Target
Grantee’s employment with the Company is terminated due to the Grantee’s death,
Disability, or Retirement including separation from employment, all of the
Option shall vest in full upon Grantee’s death, Disability or Retirement, as the
case may be.

(f)    The Committee may, in its sole discretion, accelerate the time at which
the Option becomes vested and non-forfeitable to a time other than the Vesting
Date(s) as provided in Section 2(a) or to a time other than provided in Section
(2)(b)(i), (ii), (iii) or (iv) on such terms and conditions as it deems
appropriate in accordance with the terms and conditions of the Plan.

3.    Forfeiture of Option. Any portion of the Option that has not yet vested
pursuant to Section 2 shall be forfeited automatically without further action or
notice if the Grantee ceases to be employed by the Company other than as
provided in Section 2(b) or (c) hereof.

4.    Exercise and Payment.

(a)    The Option granted under this Agreement shall be exercisable on the
Vesting Date(s) as provided on the first page under “Summary of Nonqualified
Stock Option Grant” herein. The Option granted under this Agreement may not be
exercised as to less than twenty-five (25) Shares at any time.

(b)    The Option may be exercised for the number of Shares specified by
Grantee’s delivery of instructions through and in accordance with the procedures
established under the Merrill Lynch system maintained on behalf of the Company,
accompanied by full payment in the manner and subject to the conditions set
forth pursuant to the terms of the Plan for the number of Shares in respect of
which it is exercised. If any applicable law or regulation requires the Company
to take any action with respect to the Shares specified in such notice, or if
any action remains to be taken under the Articles of Incorporation or Code of
Regulations of the Company to effect due issuance of the Shares, then the
Company shall take such action and the day for delivery of such stock shall be
extended for the period necessary to take such action.

5.    Transferability. The Option may not be transferred and shall not be
subject in any manner to assignment, alienation, pledge, encumbrance or charge,
unless otherwise provided under the Plan. Any purported Transfer or encumbrance
in violation of the provisions of this Section 5 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in the Option.

6.    Voting and Other Rights. The Grantee will not have any rights of a
shareholder of the Company with respect to the Option until the delivery of the
underlying Shares into which the Option is exercised.

7.    Continuous Employment. Unless otherwise specified by the Plan, for
purposes of this Agreement, the continuous employment of the Grantee with the
Company shall not be deemed to have been interrupted, and the Grantee shall not
be deemed to have ceased to be an employee of the Company, by reason of the
transfer of his employment among the Company or a leave of absence approved by
the Committee.

 

- 2 -



--------------------------------------------------------------------------------

8.    No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company, nor limit or affect in any manner the right of the Company to terminate
the employment or adjust the compensation of the Grantee.

9.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company. 

10.    Taxes and Withholding. By his or her acceptance of this Agreement, the
Grantee agrees to reimburse the Company for any taxes required by any government
to be withheld or otherwise deducted and paid by the Company with respect to the
issuance or disposition of the Shares subject to the Option. In lieu thereof,
the Company shall have the right to withhold the amount of such taxes from any
other sums due or to become due from the Company to the Participant. The Company
may, in its discretion, hold the stock certificate or certificates to which the
Grantee is entitled upon the exercise of the Option as security for the payment
of such withholding tax liability, until cash sufficient to pay that liability
has been accumulated. In addition, at any time that the Company becomes subject
to a withholding obligation under applicable law with respect to the exercise of
the Option (the “Tax Date”), except as set forth below, a holder of the Option
may elect to satisfy, in whole or in part, the holder’s related personal tax
liabilities (an “Election”) by (a) directing the Company to withhold from Shares
issuable in the related exercise either a specified number of Shares or Shares
having a specified value (in each case not in excess of the minimum required tax
withholding amount), (b) tendering Shares previously issued pursuant to the
exercise of an Award or other Shares owned by the holder or (c) combining any or
all of the foregoing Elections in any fashion. An Election shall be irrevocable.
The withheld Shares and other Shares tendered in payment shall be valued at
their Fair Market Value on the Tax Date. The Committee may disapprove of any
Election, suspend or terminate the right to make Elections or provide that the
right to make Elections shall not apply to particular Shares or exercises. The
Committee may impose any additional conditions or restrictions on the right to
make an Election as it shall deem appropriate, including any limitations
necessary to comply with Section 16 of the Exchange Act.

11.    Adjustments. The number and kind of Shares deliverable pursuant to the
Option are subject to adjustment as provided in Section 8 of the Plan. 

12.    Compliance with Law. While the Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Shares that may be delivered pursuant hereto,
the Company shall not be obligated to deliver any Shares pursuant to this
Agreement if the delivery thereof would result in a violation of any such law or
listing requirement.

13.    Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.

14.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of

 

- 3 -



--------------------------------------------------------------------------------

this Agreement and the Plan, the Plan shall govern except with respect to
Section 2(a) of this Agreement. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of the Option.

16.    Successors and Assigns. Without limiting Section 5, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

17.    No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the acquisition or sale of the underlying
securities. The Grantee is hereby advised to consult with the Grantee’s personal
tax, legal or financial advisors regarding the decision to participate in the
Plan before taking any action related to the Plan.

18.    Governing Law.

(a)    The interpretation, performance, and enforcement of this Agreement,
including tort claims, shall be governed by the laws of the State of Ohio,
without giving effect to the principles of conflict of laws thereof.

(b)    Any party bringing a legal action or proceeding against another party
arising out of or relating to this Agreement may bring the legal action or
proceeding only in the United States District Court for the Southern District of
Ohio and any of the courts of the State of Ohio, in each case sitting in
Cincinnati, Ohio.

(c)    Each of the Company and the Grantee waives, to the fullest extent
permitted by law, (i) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Agreement brought in any court of the State of Ohio sitting in Cincinnati, Ohio
or the United States District Court for the Southern District of Ohio sitting in
Cincinnati, Ohio, including, without limitation, a motion to dismiss on the
grounds of forum non conveniens or lack of subject matter jurisdiction; and
(ii) any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.

(d)    Each of the Company and the Grantee submits to the exclusive jurisdiction
(both personal and subject matter) of (i) the United States District Court for
the Southern District of Ohio sitting in Cincinnati, Ohio and its appellate
courts, and (ii) any court of the State of Ohio sitting in Cincinnati, Ohio and
its appellate courts, for the purposes of all legal actions and proceedings
arising out of or related to this Agreement.

19.    Language. If the Grantee receives this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

20.    Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of

 

- 4 -



--------------------------------------------------------------------------------

any such documents that the Company may elect to deliver, and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Grantee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

 

MERIDIAN BIOSCIENCE, INC. By:                                         
                                                     Name:   Bryan T. Baldasare
Title:   Vice President, Corporate Controller and Treasurer

 

- 5 -